Case 2:20-bk-21020-BR        Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05            Desc
                              Main Document    Page 1 of 33



  1   Peter J. Mastan (State Bar No. 190250)
      peter.mastan@dinsmore.com
  2   DINSMORE & SHOHL LLP
      550 S. Hope Street, Suite 1765
  3   Los Angeles, CA 90071
      Tel: 213-335-7737
  4

  5   Attorneys for Erika Girardi

  6

  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                                 CENTRAL DISTRICT OF CALIFORNIA

 10                                      LOS ANGELES DIVISION

 11    In re                                     )   Case No. 2:20-bk-21020-BR
                                                 )
 12                                              )   Chapter 7
                   THOMAS VINCENT GIRARDI,       )
 13                                              )   LIMITED OPPOSITION OF ERIKA
                                                 )   GIRARDI TO CHAPTER 7 TRUSTEE’S
 14                            Debtor.           )   MOTION TO APPROVE COMPROMISE
                                                 )   WITH RUIGOMEZ CREDITORS;
 15                                              )   REQUEST FOR JUDICIAL NOTICE
                                                 )
 16                                              )
                                                 )   Date:       April 6, 2021
 17                                              )   Time:       2:00 p.m.
                                                 )   Ctrm:       1668
 18                                              )               255 E. Temple St.
                                                 )               Los Angeles, CA 90012
 19                                              )   Judge:      Hon. Barry Russell
                                                 )
 20                                              )
                                                 )
 21

 22

 23

 24

 25

 26

 27

 28


      20889882.1
Case 2:20-bk-21020-BR         Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05                 Desc
                               Main Document    Page 2 of 33



 1   I.       INTRODUCTION

 2            Erika Girardi (“Erika”), the current but estranged spouse of debtor Thomas Vincent Girardi

 3   (the “Debtor”), submits this limited opposition to the motion (the “Motion”) filed on March 12,

 4   2021 by Chapter 7 trustee (the “Trustee”) Jason Rund for authority to compromise with the

 5   “Ruigomez Creditors.”

 6            As described in the Motion, the Trustee seeks authority to pay to the Ruigomez Creditors

 7   certain proceeds from the liquidation of the Estate’s real and personal property, subject only to the

 8   prior payment of “(a) real property liens senior to the Ruigomez Liens, taxes arising from the sale,

 9   and ordinary costs of sale, (b) the administrative fees and costs of the bankruptcy estate . . .”

10   Motion, p. 2, ll. 21-26. Erika objects to the proposed settlement to the extent that it does not

11   provide for the payment of any exemption (including without limitation homestead exemption)

12   ahead of the Ruigomez Liens.

13   II.      STATEMENT OF FACTS

14            On January 7, 2000, Erika and the Debtor married. RJN, Exs. 1 and 2.

15            On November 3, 2020, Erika filed a petition for divorce (the “Divorce Case”) from Tom in

16   the California Superior Court for the County of Los Anegles. To date, no divorce has been granted

17   and no division of property has been made in the Divorce Case. RJN, Ex. 3.

18   III.     ERIKA’S EXEMPTIONS ARE SENIOR TO THE RUIGOMEZ LIENS

19            A.     Exemptions May be Claimed in an Individual Bankruptcy Case

20            In an individual bankruptcy case, certain property may be exempted from the Estate.

21   11 U.S.C. 522(b)(1) (“Notwithstanding section 541 of this title, an individual debtor may exempt

22   from property of the estate property listed in either paragraph (2) or, in the alternative, paragraph (3)

23   of this subsection.”).

24            B.     California is an “Opt-Out” State

25            The Bankruptcy Code allows states to “opt out” of the federal exemptions such that debtors

26   must instead claim those exemptions available to them under applicable state law.

27   11 U.S.C. 522(b)(2) (“Property listed in this paragraph is property that is specified under

28   ///

                                                         1

     20889882.1
Case 2:20-bk-21020-BR        Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05                    Desc
                              Main Document    Page 3 of 33



 1   subsection (d), unless the State law applicable to the debtor under paragraph (3)(A) specifically

 2   does not so authorize.”).

 3            California is an “opt-out” state for exemption purposes:

 4                   Pursuant to the authority of paragraph (2) of subsection (b) of Section 522

 5                   of Title 11 of the United States Code, the exemptions set forth in

 6                   subsection (d) of Section 522 of Title 11 of the United States Code

 7                   (Bankruptcy) are not authorized in this state.

 8   Cal. Civ. Proc. Code 703.130. “California is an “opt-out” state, meaning that a debtor may only

 9   claim exemptions allowed under California law” In re Gonzalez, 620 B.R. 296, 311 (Bankr. C.D.

10   Cal. 2019). “‘[W]hen a debtor claims a state-created exemption, the exemptions’ scope is

11   determined by state law . . ..” Id. at 311, quoting Law v. Siegel, 571 U.S. 415, 134 S.Ct. 1188,

12   1196-1197, 188 L.Ed.2d 146 (2014) (emphasis in original).

13            C.     Erika is Entitled to Claim Exemptions, Even if Not Claimed by the Debtor

14            Erika may claim exemptions in property, even if the Debtor does not. Cal. Civ. Proc. Code

15   703.020(b) (“The exemptions provided in this chapter may be claimed by . . . (2) In the case of

16   community property, by the spouse of the judgment debtor, whether or not the spouse is also a

17   judgment debtor under the judgment.”).

18            D.     The Homestead Exemption – And Other Non-703(b) Exemptions -- Must be

19                   Claimed At This Time

20            Absent Erika’s written waiver – which she has NOT given – the California exemptions

21   under 703.140(b) may not be claimed, but instead the other exemptions available under California

22   law must be claimed. Cal. Civ. Proc. Code 703.140(a)(2):

23                   If the petition is filed individually, and not jointly, for a spouse, the

24                   exemptions provided by this chapter other than the provisions of

25                   subdivision (b) are applicable, except that, if both of the spouses

26                   effectively waive in writing the right to claim, during the period the case

27                   commenced by filing the petition is pending, the exemptions provided by

28                   the applicable exemption provisions of this chapter, other than

                                                          2

     20889882.1
Case 2:20-bk-21020-BR        Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05                  Desc
                              Main Document    Page 4 of 33



 1                   subdivision (b), in any case commenced by filing a petition for either of

 2                   them under Title 11 of the United States Code, then they may elect to

 3                   instead utilize the applicable exemptions set forth in subdivision (b).

 4            E.     Exemptions Are Senior to the Rights of Money Judgement Lien Creditors Like

 5                   the Ruigomez Creditors

 6            Erika’s rights in and to exempt property are senior to the enforcement of a money judgment.

 7   Cal. Civ. Proc. Code 703.010 (“Except as otherwise provided by statute: (a) The exemptions

 8   provided by this chapter or by any other statute apply to all procedures for enforcement of a money

 9   judgment.”).

10            F.     The Settlement Must be Subject to Erika’s Exemption Rights

11            As set forth above, the Trustee proposes to liquidate real and personal property and pay to

12   the Ruigomez Creditors 80% of the net proceeds of the sale, after payment of “(a) real property

13   liens senior to the Ruigomez Liens, taxes arising from the sale, and ordinary cost of sale; (b) the

14   administrative fees and costs of the bankruptcy estate . . .” Unfortunately, no provision is made for

15   the payment of exemptions, which exemption rights are senior to the rights of the Ruigomez

16   Creditors, and the Estate. See Cal. Civ. Proc. Code 703.010 and 11 U.S.C. 522(b)(1). Because

17   exemption rights are senior to those of judgment lien creditors and the Estate, the Trustee may not

18   use exempt property or its proceeds in payment of the Ruigomez Liens. The Court should approve

19   the proposed settlement only to the extent that it preserves applicable exemptions rights and

20   priorities and carves out such property and proceeds from the proposed settlement.

21   IV.      CONCLUSION

22            For the reasons set forth above, the Court should approve the Trustee’s settlement with the

23   Ruigomez Creditors if and only if it provides for the preservation of Erika’s rights in and to exempt

24   property and its proceeds.

25
     DATED: March 23, 2021                              DINSMORE & SHOHL LLP
26

27                                                      By: /s/ Peter J. Mastan
                                                                   Peter J. Mastan
28                                                      Attorneys for Erika Girardi

                                                         3

     20889882.1
Case 2:20-bk-21020-BR           Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05               Desc
                                 Main Document    Page 5 of 33



  1                                 REQUEST FOR JUDICIAL NOTICE
  2
               Pursuant to Fed.R.Evid. 201, Erika Girardi requests that the Court take judicial notice of
  3
      the following facts:
  4
                      1.      On January 7, 2000, Erika Girardi (“Erika”) married Thomas Vincent
  5
      Girardi (the “Debtor”).
  6
                      2.      On November 3, 2020, Erika filed a petition for divorce (the “Divorce
  7
      Case”) from the Debtor in the California Superior Court for the County of Los Angeles. Exhibit 1
  8
      is a copy of that petition filed in the Divorce Case. Exhibit 2 is a copy of the Debtor’s response to
  9
      that petition, also filed in the Divorce Case. To date, no divorce has been granted and no division
 10
      of property has been made in the Divorce Case. Exhibit 3 is a copy of the docket in the Divorce
 11
      Case.
 12

 13   DATED: March 23, 2021                              DINSMORE & SHOHL LLP
 14
                                                         By: /s/ Peter J. Mastan
 15                                                                 Peter J. Mastan
                                                         Attorneys for Erika Girardi
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


      20889882.1
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                         Main Document    Page 6 of 33




                        EXHIBIT 1                              Exhibit 1, Page 5
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                         Main Document    Page 7 of 33




                                                             Exhibit 1, Page 6
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                         Main Document    Page 8 of 33




                                                             Exhibit 1, Page 7
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                         Main Document    Page 9 of 33




                                                             Exhibit 1, Page 8
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 10 of 33




                                                             Exhibit 1, Page 9
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 11 of 33




                                                            Exhibit 1, Page 10
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 12 of 33




                                                            Exhibit 1, Page 11
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 13 of 33




                                                            Exhibit 1, Page 12
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 14 of 33




                                                            Exhibit 1, Page 13
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 15 of 33




                                                                Exhibit 1, Page 14
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 16 of 33




                                                            Exhibit 1, Page 15
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 17 of 33




                                                            Exhibit 1, Page 16
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 18 of 33




                                                            Exhibit 1, Page 17
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 19 of 33




                                                            Exhibit 1, Page 18
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 20 of 33




                                                            Exhibit 1, Page 19
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 21 of 33




                                                            Exhibit 1, Page 20
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 22 of 33




                        EXHIBIT 2                             Exhibit 2, Page 21
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 23 of 33




                                                              Exhibit 2, Page 22
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 24 of 33




                                                              Exhibit 2, Page 23
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 25 of 33




                                                              Exhibit 2, Page 24
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 26 of 33




                                                              Exhibit 2, Page 25
Case 2:20-bk-21020-BR   Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05   Desc
                        Main Document     Page 27 of 33




                        EXHIBIT 3                             Exhibit 3, Page 26
3/22/2021   Case 2:20-bk-21020-BR                          LASC - Case Access
                                             Doc 139 Filed 03/23/21      Entered 03/23/21 15:24:05                         Desc
                                             Main Document     Page 28 of 33
 CASE INFORMATION
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 Case Number: 20STFL11050
 GIRARDI, ERIKA VS GIRARDI, THOMAS VINCENT
 Filing Courthouse: Stanley Mosk Courthouse
 Filing Date: 11/03/2020
 Case Type: Dissolution w/o Minor Children (General Jurisdiction)
 Status: Open 11/03/2020

 Click here to access document images for this case
 If this link fails, you may go to the Case Document Images site and search using the case number displayed on this page




 FUTURE HEARINGS
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 None



 PARTY INFORMATION
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 ABRAMS MICHAEL LEE - Attorney for Respondent for Respondent

 GINSBERG LARRY ALLEN - Attorney for Petitioner for Petitioner

 GIRARDI ERIKA - Petitioner

 GIRARDI THOMAS VINCENT - Respondent




 DOCUMENTS FILED
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 Documents Filed (Filing dates listed in descending order)
 01/13/2021 Notice (OF PENDING CHAPTER 7 CASE )
 Filed by Respondent

 12/01/2020 Order - Financial Information (FAM 111)

 11/25/2020 Response - Dissolution, Nullity, Legal Separation
 Filed by Respondent

 11/04/2020 Proof of Service of Summons (by Personal Service )
 Filed by Petitioner

 11/03/2020 Family Law Case Cover Sheet - FAM-020
 Filed by Petitioner

 11/03/2020 Summons
 Filed by Petitioner

 11/03/2020 Order - Financial Information (FAM 111)
                                                                                                      Exhibit 3, Page 27
www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                                                              1/2
3/22/2021   Case 2:20-bk-21020-BR                           LASC - Case Access
                                              Doc 139 Filed 03/23/21      Entered 03/23/21 15:24:05             Desc
                                              Main Document     Page 29 of 33
 11/03/2020 Notice - Case Assignment

 11/03/2020 Petition - Dissolution w/o Minor Child
 Filed by Petitioner



 PROCEEDINGS HELD
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 Proceedings Held (Proceeding dates listed in descending order)
 None




 REGISTER OF ACTIONS
 Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION | Documents Filed | Proceedings
 Held

 Register of Actions (Listed in descending order)
 01/13/2021 Notice (OF PENDING CHAPTER 7 CASE )
 Filed by Respondent

 12/01/2020 Order - Financial Information (FAM 111)

 11/25/2020 Response - Dissolution, Nullity, Legal Separation
 Filed by Respondent

 11/04/2020 Proof of Service of Summons (by Personal Service )
 Filed by Petitioner

 11/03/2020 Order - Financial Information (FAM 111)

 11/03/2020 Notice - Case Assignment

 11/03/2020 Petition - Dissolution w/o Minor Child
 Filed by Petitioner

 11/03/2020 Family Law Case Cover Sheet - FAM-020
 Filed by Petitioner

 11/03/2020 Summons
 Filed by Petitioner




                                                                                             Exhibit 3, Page 28
www.lacourt.org/casesummary/ui/popupCaseSummary.aspx                                                                   2/2
Case 2:20-bk-21020-BR       Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05                 Desc
                            Main Document     Page 30 of 33


                                 PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
 2   business address is:
                                            Dinsmore & Shohl LLP
 3                                      550 S. Hope Street, Suite 1765
                                            Los Angeles, CA 90071
 4   A true and correct copy of the foregoing document entitled (specify): LIMITED OPPOSITION
     OF ERIKA GIRARDI TO CHAPTER 7 TRUSTEE’S MOTION TO APPROVE
 5   COMPROMISE WITH RUIGOMEZ CREDITORS; REQUEST FOR JUDICIAL NOTICE
     will be served or was served (a) on the judge in chambers in the form and manner required by
 6   LBR 5005-2(d); and (b) in the manner stated below:
 7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
     Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
 8   court via NEF and hyperlink to the document. On March 23, 2021, I checked the CM/ECF docket
     for this bankruptcy case or adversary proceeding and determined that the following persons are on
 9   the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
10                                                         Service information continued on attached page
11   2. SERVED BY UNITED STATES MAIL:
     On March 23, 2021, I served the following persons and/or entities at the last known addresses in
12   this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
     envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing
13   the judge here constitutes a declaration that mailing to the judge will be completed no later than 24
     hours after the document is filed.
14
                                                           Service information continued on attached page
15
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
16   TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
     F.R.Civ.P. 5 and/or controlling LBR, on (date) March 23, 2021, I served the following persons
17   and/or entities by personal delivery, overnight mail service, or (for those who consented in writing
     to such service method), by facsimile transmission and/or email as follows. Listing the judge here
18   constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
     completed no later than 24 hours after the document is filed.
19
                                                           Service information continued on attached page
20
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and
21   correct.
22
       3/23/21                Katrice Ortiz                /s/ Katrice Ortiz
23     Date                   Printed Name                 Signature
24

25

26

27

28

                                                       2

     20889882.1
Case 2:20-bk-21020-BR         Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05               Desc
                              Main Document     Page 31 of 33


                                     In re THOMAS VINCENT GIRARDI
  1                                        Case No. 2:20-bk-21020-BR
                                      U.S.B.C. Central District of California
  2                                           Los Angeles Division
  3
      1.       SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):
  4
               Rafey Balabanian on behalf of Creditor Edelson PC
  5            docket@edelson.com
  6            Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
               Ori@MarguliesFaithLaw.com,
  7
               Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
  8            Law.com
  9            Sandor Theodore Boxer on behalf of Interested Party Courtesy NEF
               tedb@tedboxer.com
 10
               Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
 11            richard.buckley@arentfox.com
 12            Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
               mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
 13            4166@ecf.pacerpro.com
 14            Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
               jcrastz@hrhlaw.com
 15
               Ashleigh A Danker on behalf of Interested Party Courtesy NEF
 16            Ashleigh.danker@dinsmore.com,
               SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
 17
               Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
 18            csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
 19            Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
               lekvall@swelawfirm.com,
 20            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 21            Richard W Esterkin on behalf of Interested Party Courtesy NEF
               richard.esterkin@morganlewis.com
 22
               Timothy W Evanston on behalf of Interested Party Courtesy NEF
 23            tevanston@swelawfirm.com,
               gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 24
               Jeremy Faith on behalf of Interested Party Courtesy NEF
 25            Jeremy@MarguliesFaithlaw.com,
               Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithla
 26            w.com
 27            James J Finsten on behalf of Interested Party Courtesy NEF
                jimfinsten@hotmail.com
 28


      20889882.1
Case 2:20-bk-21020-BR        Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05               Desc
                             Main Document     Page 32 of 33


              James J Finsten on behalf of Interested Party Courtesy NEF
 1            jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
 2            Alan W Forsley on behalf of Interested Party Courtesy NEF
              alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
 3
              Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
 4            eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
 5            Andrew Goodman on behalf of Attorney William F Savino
              agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 6
              Andrew Goodman on behalf of Petitioning Creditor Erika Saldana, Creditor Jill O'Callahan,
 7            Creditor John Abassian, Creditor Kimberly Archie, Creditor Robert M. Keese, Creditor
              Virginia Antonio
 8            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 9            M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
              jhayes@rhmfirm.com,
10            roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;prisc
              illa@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@
11            rhmfirm.com;sloan@rhmfirm.com
12            Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
              mhogan@swlaw.com, knestuk@swlaw.com
13
              Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
14            razmigizakelian@quinnemanuel.com
15            Lewis R Landau on behalf of Interested Party Courtesy NEF
              Lew@Landaunet.com
16
              Craig G Margulies on behalf of Interested Party Courtesy NEF
17            Craig@MarguliesFaithlaw.com,
              Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
18            w.com
19            Peter J Mastan on behalf of Interested Party Courtesy NEF
              peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
20
              Edith R. Matthai on behalf of Interested Party Courtesy NEF
21            ematthai@romalaw.com, lrobie@romalaw.com
22            Elissa Miller on behalf of Interested Party Courtesy NEF
              emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
23
              Eric A Mitnick on behalf of Interested Party Courtesy NEF
24            MitnickLaw@aol.com, mitnicklaw@gmail.com
25            Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
              solson@vedderprice.com, scott-olson-
26            2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
27            Carmela Pagay on behalf of Trustee Jason M Rund (TR)
              ctp@lnbyb.com
28

                                                       2

     20889882.1
Case 2:20-bk-21020-BR        Doc 139 Filed 03/23/21 Entered 03/23/21 15:24:05             Desc
                             Main Document     Page 33 of 33


              Ambrish B Patel on behalf of Creditor Ally Bank Lease Trust - Assignor to Vehicle Asset
 1            Universal Leasing Trust (a.k.a. "VAULT TRUST", or "V.A.U.L. Trust", or "VAULT", or
              "V.A.U.L.T."), c/o AIS Port
 2            apatelEI@americaninfosource.com
 3            Leonard Pena on behalf of Interested Party Robert Girardi
              lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
 4
              Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
 5            mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
              2870@ecf.pacerpro.com
 6
              Matthew D. Resnik on behalf of Interested Party Courtesy NEF
 7            matt@rhmfirm.com,
              roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;prisc
 8            illa@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@
              rhmfirm.com;sloan@rhmfirm.com
 9
              Ronald N Richards on behalf of Interested Party Courtesy NEF
10            ron@ronaldrichards.com, morani@ronaldrichards.com
11            Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
              Kevin@portilloronk.com, Attorneys@portilloronk.com
12
              Jason M Rund (TR)
13            trustee@srlawyers.com, jrund@ecf.axosfs.com
14            Gary A Starre on behalf of Interested Party Gary A Starre
              gastarre@gmail.com, mmoonniiee@gmail.com
15
              Richard P Steelman, Jr on behalf of Plaintiff JASON M RUND
16            rps@lnbyb.com, john@lnbyb.com
17            Philip E Strok on behalf of Interested Party Courtesy NEF
              pstrok@swelawfirm.com,
18            gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
19            United States Trustee (LA)
              ustpregion16.la.ecf@usdoj.gov
20
              Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
21            christopher.wong@arentfox.com, yvonne.li@arentfox.com
22            Timothy J Yoo on behalf of Trustee Jason M Rund (TR)
              tjy@lnbyb.com
23
     2.       SERVED BY UNITED STATES MAIL:
24            N/A
25   3.       SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, OR EMAIL:
26            U.S. Bankruptcy Court
              Hon. Hon. Barry Russell
27            255 E. Temple Street, Suite 1660
              Los Angeles, CA 90012
28

                                                       3

     20889882.1
